ALLIED ASSET ADVISOR FUNDS FIRST AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS FIRST AMENDMENT, dated as of the 25th day of March, 2008, to the Fund Accounting Servicing Agreement dated as of June 21, 2006, (the "Fund Accounting Agreement"), is entered into by and between ALLIED ASSET ADVISOR FUNDS, a Delaware statutory trust (the “Trust”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the parties desire to amend the Fund Accounting Agreement to change the name of the Fund; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit A, the listing of the Fund names, is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. ALLIED ASSET ADVISOR FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/Bassam Osman By: /s/Michael R. McVoy Name: Bassam Osman Name: Michael R. McVoy Title: President Title: Executive Vice President 1 Exhibit A to the Allied Asset Advisors Funds Fund Accounting Servicing Agreement Fund Names Separate
